Exhibit 12.1 STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) (unaudited) For the For the For the For the For the YearEnded YearEnded YearEnded YearEnded YearEnded Dec.31,2011 Dec.31,2012 Dec.31,2013 Dec.31,2014 Dec.31,2015 Earnings: Pre-tax income from continuing operations before adjustment for noncontrolling interests in consolidated subsidiaries or income or loss from equity investees $ ) $ ) $ ) $ ) $ Add: Fixed charges $ Fixed Charges: Interest expensed and capitalized $ Estimate of interest within rental expense (a) Total Fixed Charges $ Ratio of Earnings to Fixed Charges (b) — (a) One third of net rent expense is deemed to be representative of interest. (b) Our earnings were insufficient to cover fixed charges by $150.8 million, $128.7 million, $121.5 million and $466.7 million for the years ended December 31, 2011, 2012, 2013 and 2014, respectively.
